Citation Nr: 0715342	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-03 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
rheumatoid arthritis, currently rated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for service-connected 
post-operative residuals of a left inguinal hernia repair 
times three, currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for service-connected 
sinusitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel

INTRODUCTION

The veteran had active service from June 1957 to March 1961 
and from November 1961 to July 1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The RO denied entitlement to an 
increased rating for service-connected rheumatoid arthritis, 
rated as 20 percent disabling; denied an increased rating for 
service-connected left foot injury, rated as noncompensable; 
granted an increased rating to 10 percent for service-
connected sinusitis and granted an increased rating to 10 
percent for postoperative residuals of a left inguinal hernia 
repair times three.  Although the Salt Lake City RO issued 
the rating decision, jurisdiction of the case was transferred 
to the RO in Anchorage, Alaska which sent the notice of the 
September 2003 decision to the veteran.  

The veteran's Notice of Disagreement with that decision was 
received at the RO in October 2004.  The veteran specifically 
disagreed with the ratings for the service-connected 
rheumatoid arthritis, sinusitis, and the post-operative 
residuals of a left inguinal hernia repair times three.  As 
the increased awards to 10 percent for the sinusitis and 
postoperative residuals of a left hernia repair times three 
are not complete grants of benefits, those issues remain in 
appellate status along with the issue of an increased rating 
for rheumatoid arthritis.  See AB v. Brown, 6 Vet. App. 35 
(1993).

Importantly, the veteran specifically asserts that his 
current osteoarthritis pain began during service.  The 
veteran's rheumatoid arthritis is service connected, but a 
claim of service connection for osteoarthritis/degenerative 
arthritis has not yet been adjudicated.  That matter is 
referred to the RO for appropriate action.  

Likewise, the veteran appears to assert that his obstructive 
sleep apnea, allergic rhinitis, and severe nasal obstruction 
all began during service.  As claims of service connection 
for these disabilities have not yet been adjudicated, those 
matters are referred to the RO for appropriate action.  

In addition to the above claims for increase, the veteran's 
claim, received at the RO in January 2003, included a new 
issue of entitlement to service connection for a left 
shoulder/arm disability.  That issue has not yet been 
adjudicated, and it is referred to the RO for appropriate 
action.  

The issues of an increased rating for the service-connected 
rheumatoid arthritis and chronic sinusitis are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The service-connected post-operative residuals of a left 
inguinal hernia repair times three is manifested by pain and 
tenderness at the left groin, at the incision site, radiating 
to the left testicle, and no more than moderate ilio-inguinal 
nerve paralysis; recurrent hernia is not demonstrated. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
service-connected postoperative residuals of a left inguinal 
hernia repair times three, including scarring and nerve 
damage, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.31, 4.114, 
4.124a, Diagnostic Codes 7338, 7804, 8530 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2003.  

The notification substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for increase are either denied or remanded.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Rating

The veteran seeks a rating in excess of 10 percent for his 
service-connected postoperative residuals of a left inguinal 
hernia repair times three.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

The rating schedule also provides that, when an unlisted 
disability is encountered, it is permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).

Historically, the service medical records reflect that the 
veteran underwent a left inguinal hernia repair three times 
during service.  Shortly after discharge from service, the RO 
issued a rating decision in December 1978 granting service 
connection for a postoperative residuals of a left inguinal 
hernia repair times three.  A noncompensable rating was 
assigned.  In a September 2003 rating decision, a 10 percent 
rating was assigned.

The veteran maintains that he has experienced pain in the 
left groin area with radiation into the left testicle since 
service.  Post service medical records do not show any left 
inguinal hernia recurrence; however, a VA examination report 
from June 2003 reflects the veteran's complaints of pain and 
tenderness in the left groin area, at the incision site, and 
in the left testicle.  On examination, there was an 
approximately 6 cm well-healed left inguinal hernia scar.  
There was pain to palpation of the incision, and mild pain to 
palpation of the left testicle.  The impression was status 
post left inguinal hernia repair with residual pain radiating 
to the left testicle.

A March 2004 private examination report reveals that the 
veteran's left groin pain is intermittent, and is at one spot 
under the scar that was very painful to touch and when 
aggravated, the pain radiated to the left testicle.  On 
examination, there were no palpable masses or lymph nodes at 
the incision site.  The impression was left groin/testicular 
pain, possible illoinguinal nerve neuropathy.  

An April 2004 VA scrotal ultrasound study revealed a small 
cyst in the head of the left epididymis and bilateral small 
hydroceles.  

The veteran's service-connected postoperative residuals of a 
left inguinal hernia repair times three is rated under 
38 C.F.R. § 4.114, Diagnostic Code 7338.

Under Diagnostic Code 7338, a noncompensable rating is 
warranted where the evidence demonstrates an inguinal hernia 
that is small, reducible, or without true hernia protrusion.  
A noncompensable evaluation also applies for hernias that 
were not operated on but were remedial.  To warrant a 10 
percent rating, the evidence must show a postoperative hernia 
that is recurrent, readily reducible and well supported by a 
truss or belt.  The next higher rating of 30 percent is 
warranted when the evidence establishes a small, 
postoperative recurrent, or unoperated irremediable hernia, 
not well supported by truss, or not readily reducible.

In the present case, the competent evidence does not support 
the assignment of the next-higher 30 percent evaluation under 
Diagnostic Code 7338.  Indeed, there is no showing of 
recurrent hernia, despite the evidence showing that the 
veteran has pain and tenderness to palpation in the left 
groin area at the site of the incision.  The veteran's 
persistent complaints of left groin and testicular pain 
reflected in the treatment and examination reports throughout 
the rating period on appeal are acknowledged and, 
objectively, the evidence contains consistent findings of 
left groin tenderness upon palpation.  

However, there remains no objective demonstration that his 
left inguinal hernia has recurred.  In the absence of 
recurrence, his disability picture does not most nearly 
approximate the next-higher 30 percent evaluation under 
Diagnostic Code 7338.  

The veteran is already being compensated for his pain 
associated with the incision site.  The rating decision of 
September 2003 granted an increased rating to 10 percent 
specifically to compensate the veteran for the pain 
associated with the service-connected disability.  Although 
the increased rating to 10 percent was granted pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7338, there is no doubt 
that the increase was granted by the RO to compensate for the 
veteran's pain as a residual of his postoperative hernia 
repair times three, because the evidence does not show 
recurrent hernia.  The RO's September 2003 rating decision 
specifically states, in the "Reasons for Decision," that a 
10 percent evaluation is warranted based on the complaints of 
pain to the incision site.  

Other diagnostic codes have been considered, to determine 
whether the veteran is entitled to a rating in excess of 10 
percent for the service-connected postoperative residuals of 
a left inguinal hernia repair times three, including 
38 C.F.R. § 4.118, Diagnostic Codes 7802-7804 for scars, and 
38 C.F.R. § 4.124a, Diagnostic Code 8530, for paralysis of 
the ilio-inguinal nerve.  

Under 38 C.F.R. § 4.118, the Diagnostic Codes for rating 
scars include Diagnostic Code 7802 for scars that are 
superficial and do not cause limited motion; Diagnostic Code 
7803, for scars, superficial, unstable; and Diagnostic Code 
7804, for scars that are superficial and painful on 
examination.  All of these Diagnostic Codes provide a maximum 
10 percent rating.  The veteran meets the criteria for a 10 
percent rating based on a tender, painful scar, or incision 
site; however, as the veteran is already in receipt of a 10 
percent rating based on pain at the incision site, a separate 
10 percent rating for a tender and painful scar is not for 
application in this case.  In other words, the currently 
assigned 10 percent rating for the service-connected 
postoperative residuals of a left inguinal hernia repair 
times three, in essence, subsumes the rating for a tender and 
painful scar because the veteran would not otherwise meet the 
criteria for the assignment of a 10 percent rating under 
Diagnostic Code 7338.  

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  There do not appear to be 
separate and distinct manifestations that could be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).  It has already been established that the 10 
percent rating currently assigned compensates the veteran for 
his pain.  As such, the assignment of a separate 10 percent 
rating for a tender and painful scar under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 would be essentially compensating him 
twice for the same pain.  On objective examination, the 
veteran's symptomatology associated with the incision site 
was not distinguished from any symptoms associated with the 
postoperative hernia repair residuals.  

Finally, a separate 10 percent rating under either Diagnostic 
Codes 7802 or 7803 is not applicable in this case because the 
postoperative hernia scar does not encompass an area of 144 
square inches or greater, and the scar is not unstable.  

Consideration must also be given to whether the veteran is 
entitled to a separate rating for the neurological component 
associated with the hernia repair.  
Here, the evidence reflects that the veteran's hernia repair 
residuals may involve damage to the ilio-inguinal nerve, as 
noted on the private examination report of March 2004.  While 
an award of a separate evaluation for the veteran's 
iliofemoral nerve neuropathy may be applicable in this case, 
a compensable rating assignment is not.  Indeed, under 
Diagnostic Code 8530, concerning the ilio-inguinal nerve, a 
10 percent rating only applies where the evidence shows 
severe to complete paralysis of the nerve.  Otherwise, a 
noncompensable rating is assigned for mild or moderate 
paralysis of the ilio-inguinal nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8530 (2006).  There is no evidence of record 
showing severe numbness in the left lower extremity.  
Therefore, a separate compensable evaluation under Diagnostic 
Code8530 is not for application in this case.  

In conclusion, the competent evidence does not support 
assignment of a rating in excess of 10 percent for the 
veteran's service-connected postoperative residuals of a left 
inguinal hernia repair times three during any portion of the 
rating period on appeal to include associated scarring and 
nerve involvement.  In reaching this conclusion, the benefit 
of the doubt doctrine has been considered; however, as 
discussed above, the preponderance of the evidence weighs 
against the claim for a higher rating.  See 38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An increased rating for the service-connected postoperative 
residuals of a left inguinal hernia repair times three is 
denied.  

REMAND

The veteran seeks a rating in excess of 20 percent for the 
service-connected rheumatoid arthritis.  At the outset, there 
is some confusion as to whether the veteran has rheumatoid 
arthritis.  It is clear that the veteran has osteoarthritis 
of several joints, as noted in the more recent medical 
evidence of record; however, it does not appear that the 
veteran is suffering from rheumatoid arthritis at this time 
based on the medical findings, particularly the July 2003 VA 
examination report.  Unfortunately, however, the July 2003 VA 
examination appears to be incomplete, and therefore, 
inadequate for rating purposes.  

At the time of the grant of service connection for rheumatoid 
arthritis in 1978, the RO relied on the veteran's retirement 
examination dated April 17, 1978, which noted in-service 
treatment of rheumatoid arthritis of the spine, shoulder, 
wrist and knee.  Current medical evidence of record shows, in 
addition to treatment for arthritis of the knees and 
shoulders, spinal stenosis of the lumbar spine and a long 
history of back pain.  The July 2003 examination addressed 
the veteran's shoulder, wrist, and knee pain, and the 
limitation of motion associated with each, but no examination 
of the spine was conducted.  Inasmuch as the July 2003 
examination found no evidence of current rheumatoid arthritis 
of the knees, shoulders and wrists, it remains unknown 
whether the veteran is currently suffering from rheumatoid 
arthritis of the spine.

The veteran should be afforded another VA examination to 
determine the current nature, extent, and severity, if any, 
of the veteran's service-connected rheumatoid arthritis.  In 
this regard, the veteran, in his Notice of Disagreement, 
alluded to the possibility that he was misdiagnosed with 
rheumatoid arthritis during service, or that he had two types 
of arthritis at discharge, including both a history of 
rheumatoid arthritis and degenerative arthritis or 
osteoarthritis.  As noted above, the matter of service 
connection for osteoarthritis is referred to the RO for 
appropriate action; however, in the interest of clarity and 
efficiency, the examiner should, to the extent possible, 
describe the current nature of all types of arthritis from 
which the veteran suffers, as well as the likely etiology of 
each.  Any pertinent treatment records not already associated 
with the claims file should be obtained in conjunction with 
the examination.  

With regard to the service-connected sinusitis, a May 2004 
sinus CT scan notes an impression of:

	1.  Suggestion of a cystic type of structure in the 
dependent aspect of the right maxillary sinus.

	2.  Narrowing of the right ostiomeatal complex with 
partial destruction on the left.  

	3.  Right to left nasal septal deviation with edematous 
change of the nasal turbinates.  

This CT scan report, along with other evidence showing 
obstructive sleep apnea were added to the claims file after 
the last VA examination of July 2003, and it is unclear 
whether these medical findings are related to the veteran's 
service-connected chronic sinusitis.  

As such, the July 2003 VA examination is not adequate for 
rating purposes.  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the appellant that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
appellant's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(2006).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
sinusitis and any conditions related 
thereto, as well as his arthritis 
(rheumatoid or otherwise) of the knees, 
wrist, shoulder, and, in particular, the 
spine, not already associated with the 
claims file.  

2.  Schedule the veteran for 
otolaryngology and orthopedic VA 
examinations to determine the current 
nature, extent, and severity of the 
service-connected rheumatoid arthritis 
and chronic sinusitis.  The claims folder 
must be made available to and reviewed by 
the examiner(s) in conjunction with the 
requested studies.  

The orthopedic examiner should 
specifically identify if any such 
rheumatoid arthritis exists, particularly 
in the spine, and should address the 
likely etiology of the veteran's other 
type(s) of arthritis, including whether 
it is in any way related to the service-
connected rheumatoid arthritis.  All 
findings must be reported in detail and 
all indicated testing must be 
accomplished.  The examiner must 
specifically determine whether there is 
an active process of rheumatoid 
arthritis; and if not, whether there are 
any chronic  residuals of the service-
connected rheumatoid arthritis, as 
contemplated by the rating criteria under 
38 C.F.R. § 4.71a, Diagnostic Code 5002.  
The examiner must be provided with a copy 
of this remand, as well as the rating 
criteria.  
The otolaryngologist should specifically 
identify if any such chronic sinusitis 
exists, particularly given the recent 
medical findings on CT scan and the 
diagnosis of allergic rhinitis.  All 
findings must be reported in detail and 
all indicated testing must be 
accomplished.  The examiner must 
specifically determine whether the 
veteran's service-connected sinusitis is 
manifested by more than one or two 
incapacitating episodes per year of 
sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, 
or; more then six non-incapacitating 
episodes per year of sinusitis 
characterized by headaches, pain, and 
purulent discharge or crusting, as 
contemplated by the rating criteria under 
38 C.F.R. § 4.97, Diagnostic Code 6513.  
The examiner should also address the 
veteran's assertions that his sleep 
apnea, nasal obstruction, septal 
deviation, and chronic nasal congestion 
are part and parcel of the chronic 
sinusitis.  The examiner must be provided 
with a copy of this remand, as well as 
the rating criteria.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


